Case: 3:02-cv-00092-bbc Document #: 21 Filed: 07/30/21 Page 1of1
Case: 3:02-cv-00092-bbc Document #: 18-1 Filed: 07/09/21 Page i of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,
Plaintiff,
Vv. Case No, 02-C-0092-C

PAULA J. GRENIER a/k/a PAULA J.
PEERENBOOM GRENIER,

Defendant.

 

ORDER APPROVING RENEWAL OF THE UNITED STATES’ JUDGMENT LIEN

 

Based on the United States' Motion and good cause appearing,

THE COURT HEREBY APPROVES the renewal of the United States of America’s
judgment lien against Paula J. Grenier in accordance with the provisions of the Federal
Debt Collection Procedure Act, 28 U.S.C. § 3201.

jy. Ty
Dated this day of \ 2021.

[4/ illofak Cabb

BARBARA B, CRABB
United States District Judge

 
